Citation Nr: 1503527	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-21 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disorder.  

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a back disorder, to include spina bifida.  The evidence of record indicates that the Veteran's currently diagnosed spina bifida existed prior to service, however, the Veteran's March 1966 entrance examination notes the Veteran's spine as "normal."  

The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  Once it is determined that a disorder pre-existed entry into service, the burden of proof falls on VA to demonstrate that the established pre-existing condition of a Veteran was not aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

In April 2010, the Veteran received a VA spinal examination for compensation purposes.  At the conclusion of the examination, the VA examiner rendered a negative opinion based on the Veteran's denial of any events and/or accidents during training that exacerbated his back disorder.  However, at the November 2014 Travel Board hearing the Veteran testified to a number of activities during basic training which he believed aggravated his back condition, including marching, working out with his rifle, and jumping 18 to 20 feet off of a tower into a pool while wearing a lifejacket for ship evacuation training.  Further, the examination report reflects that the VA examiner did not render the opinion with the appropriate legal criteria in mind (clear and unmistakable).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand for an addendum opinion is necessary so that the VA examiner may consider whether there is evidence indicating that it is clearly and unmistakably evident that the Veteran's spina bifida, or any other back and/or spinal disability, pre-existed service entry and that the disorder(s) clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.

Additionally, at the November 2014 Travel Board hearing the Veteran testified that prior to entering service he saw a bone specialist who informed him that he had a hollow area in his spine.  The Veteran also testified that he currently receives treatment for his back from a chiropractor.  VA has not received any records concerning this chiropractic treatment.  The Board also notes that a February 2010 letter from the Veteran's representative indicates that the Veteran submitted a CD with supporting evidence.  Unfortunately, the record reflects that the CD received was blank.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain these outstanding documents.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any private back and/or spinal treatment he received both prior to and since service separation, including information concerning the bone specialist he saw prior to service and his current chiropractic treatment.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  The Veteran should also be informed that the CD containing additional evidence submitted in February 2010 was blank, and that he should resubmit the evidence which was intended to be found on the CD.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Once the above development has been completed, return the record to the VA examiner who conducted the April 2010 VA spinal examination and request that he prepare an addendum to the examination report.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he reviewed the documents.  

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  For the Veteran's currently diagnosed spina bifida, or any other currently diagnosed back and/or spinal disability, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(ii)  With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty in September 1966, is there clear and unmistakable evidence that the back and/or spinal disorder(s) did not undergo an increase in the underlying pathology during or as a result of his period of active service?  The examiner must discuss the evidence used to support this conclusion.

The examiner should provide both clear conclusions and a reasoned medical explanation supporting his conclusions.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including his testimony at the November 2014 Travel Board hearing concerning the physical activities that he believes aggravated his spinal disability during basic training.

3.  If the examiner who conducted the April 2010 VA examination is not available, schedule the Veteran for a new VA spinal examination and request that the examiner address the same questions as above.

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




